Case: 12-12941   Date Filed: 01/24/2013   Page: 1 of 2

                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-12941
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 9:11-cr-80130-DTKH-12



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

versus

JAMES BUTEAU,
a.k.a. Slaya,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (January 24, 2013)

Before DUBINA, Chief Judge, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-12941     Date Filed: 01/24/2013   Page: 2 of 2

      Michael Smith, appointed counsel for Appellant James Buteau in this direct

criminal appeal, has moved to withdraw from further representation of Buteau

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18

L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merits of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Buteau’s conviction and

sentence are AFFIRMED.




                                         2